DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (i.e. the sole claim) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 (i.e. the sole claim) is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. Note the format of the claims in the patent(s) cited.
Claim 1 (i.e. the sole claim) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1, line 7 states the “ride and left side” (emphasis added).  For purposes of examination, the Examiner will construe this as the “right and left side”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 (i.e. the sole claim) is rejected under 35 U.S.C. 103 as being unpatentable over Jacobs (US Pat. No. 3,374,027) in view of Chastonay (US Pat. No. 5,629,475).
Regarding claims 1, Jacobs discloses a golf club putter head (Fig. 1), comprising  (Figs. 1, item 27 and 29; noting these would inherently change or adjust the cg location of the head) (b) a feature on the bottom (“sole” in golf club terminology) of the putter head that locates a golf ball at a specific location for the purpose of being a balancing point (Fig. 4, item 39; noting acting as “a balancing point” is functionally possible given the structure) (c) surfaces or features on the ride and left side (“toe” and “heel” in golf club terminology) of the putter head for the purpose of being a balancing point whereby a golf putter with the putter head will balance on the sides (“toe” and “heel”) of the putter head, and on the bottom (“sole”) of the putter head when placed of top of a golf ball (Figs. 3 and 4; specifically noting the tapered portion on the bottom toe and heel sides, directly below the weights, items 27 and 29; again noting that contacting these tapered surfaces while balancing on a ball is functionally possible given the structure of recess, item 39, which fits over a ball).  It is noted that Jacobs does not specifically disclose that the counterweights are designed to offset the weight of a golf club shaft and a golf club grip.  However, Jacobs discloses the use of weights (Fig. 2, items 27 and 29).  In addition, Chastonay specifically recognizes using increased toe weight in order to offset the weight of a golf club shaft and a golf club grip (col. 4, lines 14-24).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Jacobs to use the counterweights designed to offset the weight of a golf club shaft and a golf club grip as taught by Chastonay because doing so would be use of a known technique (using increased toe weight to account for the added weight of the shaft and grip) to improve a known product (a golf club putter head with counter weights) in the same way (using more weight in the toe counter weight in order to account for the shaft and grip weight and in order to balance the entire club in the heel to toe direction of the head).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
6/6/22
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711